DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-27 and 29-37, and 39-43 are currently pending in the application.
Claims 2-8, 12-27, and 29-37, and 39-42 are withdrawn from further consideration
Claims 1, 9-11, and 43 are being examined herein.
Acknowledgement is made of cancellation of claim 38.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	“device for inducing a change in viscosity” in claim 1.

Device for inducing a change in viscosity is interpreted to cover at least a piston as per applicant specification (see claim 9); and equivalent thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 38, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhr (US 20140260346 A1).
Regarding claim 1:
Fuhr discloses an apparatus #100 for preventing the formation of ice crystals during a cryopreservation process (Fig. 5A-C, [0091]), the apparatus comprising: 
a housing #11 for a container #10 containing a biological sample #1 and a non-Newtonian fluid #3 as a cryopreservation medium ([0143] and claim 24); and 
a device #20 for inducing a change in viscosity of the cryopreservation medium ([0089]: device #20 increases the pressure in the internal space 11. an increase in pressure inherently causes a reduction in viscosity. This fact is evidenced by Erdis (US 20090098577 A1). See at least [0022]), wherein the device for inducing a change in viscosity of the cryopreservation medium induces shear thickening and/or shear thinning in the cryopreservation medium (A change in the viscosity of the fluid due to increased pressure causes shear thickening and/or shear thinning. See evidentiary non-patent literature by Meredith Duffy entitled Shear thinning).

Regarding claim 9:
Fuhr further discloses wherein the device comprises a piston #21 (Note: #21 is a screw that moves back and forth to apply pressure. Thus, #21 is correctly interpreted as a piston as per the Merriam-Webster definition of piston) for applying a force to the biological sample in the container ([0089]).

Regarding claim 10:
Fuhr further discloses wherein a volume #12 in the container between the piston and the biological sample is filled with an additional fluid (see at least [0089]: pressure screws are be used to bleed volume #12. Thus, it is reasonable assertion that at some point, chamber #12 is filled with an additional fluid).

Regarding claim 11:
Fuhr further discloses wherein the additional fluid is at least one of a gas, air (see rejection of claim 10 and [0089]).

Regarding claim 43:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 43, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02.

Response to Arguments
Applicant's arguments filed 10/29/2022 have been fully considered.

Applicant amendments have overcome the specification objection, the claim interpretation, and the 112 rejection of the previous office action.

With respect to the rejection under 102 of claim 1, applicant submitted on page 2 of the remarks that there is no shearing action in Fuhr's preservation medium during the generation of the vitreous phase. This argument is directed to matter not present in the claim. Claim 1 do not require that the shearing action occurs during the generation of the vitreous phase.

Applicant assertion on page 3 of the remarks that “the transformation of the preservation medium into the vitreous phase has nothing to do with shear thickening and/or shear thinning in the preservation medium” is again not directed to the claimed subject matter. Rather, to the manner in which the system of Fuhr operates at some point in time. As pointed out in the rejection above, when device #20 rotates, it changes the in viscosity of the cryopreservation medium at least via an increase in pressure applied to the cryopreservation medium. The stresses applied to the cryopreservation medium induces shear thickening and/or shear thinning in the cryopreservation medium. The examiner thus maintain the position that all the limitations of claim 1 are disclosed by Fuhr.

Applicant further submitted in page 3 of the remarks that Fuhr does not disclose a container containing a biological sample and a housing as a separate structure. Again, the applicant argument does not commensurate in scope with what is present in the claim. The claim does not require a container and a housing as separate structures. Rather, what is claimed is “a housing for a container containing a biological sample and a non-Newtonian fluid”. As pointed out by the examiner above, Fuhr discloses a housing #11 for a container #10 containing a biological sample #1 and a non-Newtonian fluid #3. Accordingly, the examiner maintains the position that all the limitations of claim 1 are disclosed by Fuhr.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763